Title: From Benjamin Franklin to Samuel Cooper, 14 April 1770
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, April 14. 1770
I suppose Govr. Pownall acquaints you with what has pass’d this Session relating to our American Affairs: All Europe is attentive to the Dispute between Britain and the Colonies; and I own I have a Satisfaction in seeing that our Part is taken every where; because I am persuaded that that Circumstance will not be without its Effect here in our Favour. At the same time the malignant Pleasure other Powers take in British Divisions, may convince us on both sides of the Necessity of our Uniting. In France they have translated and printed the principal Pieces that have been written on the American Side of the Question; and as French is the political Language of Europe, it has communicated an Acquaintance with our Affairs very extensively. Mr. Beaumont, a famous Advocate of Paris, the Defender of the Family of Calas, wrote the Reflexions d’un Etranger desinteressé, which I send you. The Manuscript is an original Letter from a Gentleman (of Note I am told) as far off as the Austrian Silesia, who, being concern’d for us, wrote it to the Parliament, directing it to the late Speaker. The Speaker read only the first Side, was offended at the Freedom and Impertinence (as he call’d it) and return’d the Letter to the Office refusing to pay the Postage. Accept it as a Curiosity. I send you also a late Edition of Molineux’s Case of Ireland, with a new Preface shrewdly written. Our Part is warmly taken by the Irish in general, there being in many Points a Similarity in our Cases. My Respects to Mr. Bowdoin, and believe me ever, Dear Sir, Yours affectionately
B Franklin
Revd. Dr. Cooper
